DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
With respect to claim 5, the additional container holder is deemed to comprise all of the elements (i.e. its own first plate and needle guide) attributed to the container holder of claim 1. Otherwise, the scope of the claim would be indefinite.  
With respect to claims 9-13 and 15-20, the limitation “slide” is being interpreted to encompass a microscope slide.
If Applicant rebuts the claim interpretation set forth above, the claims may be subject to new grounds of rejection. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  (or as subject to pre-AIA ) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the rationale supporting the rejection would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 2 and 4 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sawada et al. (US 9,840,179 B2).
With respect to claim 1, Sawada et al. disclose an apparatus comprising (see Fig. 1): 
a container holder including: 
a first plate 2 with a container receiver opening defined by an inner surface configured to receive a specimen container; and 
a needle guide 3 attached to the first plate, the needle guide including a first (outer) and a second (inner) opening 4; 
wherein the needle guide is configured to receive a needle of a bronchoscope through the first and the second opening for draining a liquid from the bronchoscope through the needle to the specimen container*.
*Because the bronchoscope is not a part of the claimed invention, the limitation “configured to…specimen container” merely conveys an ability of the claimed needle guide. Absent the claim specifying the dimensions of the needle, the needle guide 3 taught by Epstein et al. is deemed to anticipate the limitation. 
With respect to claims 2 and 4, the container holder further comprises a second plate 21 disposed below the first plate (see Fig. 2), and a plurality of supports 25 disposed between the two plates (see Fig. 2), wherein the two plates are detachably connected by the plurality of supports (see Fig. 2 and lines 17-21, col. 4).

Claims 1, 6-8 and 14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Epstein et al. (US 2002/0072714 A1).
With respect to claim 1, Epstein et al. disclose an apparatus comprising: 
a container holder including: 
a first plate 16 with a container receiver opening 22 defined by an inner surface configured to receive a specimen container 54 (see Fig. 7); and 
a needle guide 14a/14b attached to the first plate (see Fig. 6), the needle guide including a first (inlet of 46) and a second opening (outlet of 46) (see Fig. 5 and [0026]); 
wherein the needle guide is configured to receive a needle 42 of a bronchoscope through the first and the second opening for draining a liquid from the bronchoscope through the needle to the specimen container*.
*Because the bronchoscope is not a part of the claimed invention, the limitation “configured to…specimen container” merely conveys an ability of the claimed needle guide. Absent the claim specifying the dimensions of the needle, the needle guide taught by Epstein et al. is deemed to anticipate the limitation. 
  With respect to claim 6, the first plate 16 includes an additional container receiver opening defined by an additional inner surface configured to receive an additional specimen container 56 (see Fig. 7).  
With respect to claim 7, the needle guide comprises a removable tip 46 (see Fig. 6 illustrating the needle 42 and element 34 detached, meaning that tip 46, which connects the needle 42 to element 34, must be detachable as well).  
With respect to claim 8, the removable tip 46 of the needle guide includes the first opening and the second opening (see rejection of claim 1 above).  
With respect to claim 14, the claim is rejected based on an alternative rejection in which the openings of the needle guide correspond to the inlet and the outlet of element 34. As indicated above, Epstein et al. need not disclose a needle of a bronchoscope through the first opening and the second opening to anticipate the claim. Under this alternative rejection, the first opening of the needle guide has a first diameter that tapers down to the second opening (see Figs. 5 and 6). 

Claims 1, 6-9, 12, 15 and 16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Rothberg (US 3,318,458). 
With respect to claim 1, Rothberg discloses an apparatus comprising: 
a container holder including (see Fig. 1): 
a first plate 2 with a container receiver opening (hollow space inside plate 2) defined by an inner surface configured to receive a specimen container* (see Fig. 7); and 
a needle guide 19 attached to the first plate, the needle guide including a first (top opening of element 27) and a second (bottom opening of element 27) opening; 
wherein the needle guide is configured to receive a needle of a bronchoscope through the first and the second opening for draining a liquid from the bronchoscope through the needle to the specimen container*.
*Because the specimen container and the bronchoscope are not a part of the claimed invention, the limitations “configured to receive a specimen container” and “configured to…specimen container” merely convey abilities. Absent the claim specifying the dimensions and the shape of the specimen container as well as the dimensions of the needle, the container receiver opening and the needle guide taught by Rothberg are deemed to anticipate the respective limitations. 
With respect to claim 6, the first plate includes an additional container receiver opening (right side of plate 2) defined by an additional inner surface configured to receive an additional specimen container (see Fig. 1).  
With respect to claims 7 and 8, the needle guide 19 comprises a removable tip 27, wherein the removable tip of the needle guide includes the first opening and the second opening (see Fig. 1).  
With respect to claim 9, the apparatus further comprises a slide holder 3 with one or more depressions configured to receive one or more slides 5 (see Fig. 1).  
With respect to claim 12, the slide holder 3 is disposed on the first plate of the container holder (see Fig. 1).  
With respect to claim 15, Rothberg discloses a slide holder comprising (see Fig. 1): 
a first plate 2 with one or more depressions 3, wherein each of the one or more depressions are configured to receive one or more slides 5; and 
a needle guide 19 attached to the first plate, the needle guide 19 including a first (top opening of element 27) and a second (bottom opening of element 27) opening; 
wherein the needle guide is configured to receive a needle of a bronchoscope through the first and the second opening for draining a liquid from the bronchoscope through the needle to the one or more slides*.  
*Because the bronchoscope is not a part of the claimed invention, the limitation “configured to…specimen container” merely conveys an ability of the claimed needle guide. Absent the claim specifying the dimensions of the needle, the needle guide 13 taught by Rothberg is deemed to anticipate the limitation. 
With respect to claim 16, the needle guide 19 comprises a removable tip 27, wherein the removable tip of the needle guide includes the first opening and the second opening (see Fig. 1).  
Claims 1-3, 6, 9, 10, 12, 15 and 18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by McLean Jr. (US 2,761,558).
With respect to claim 1, McLean, Jr. discloses an apparatus comprising: 
a container holder including (see Fig. 4): 
a first plate 2 with a container receiver opening defined by an inner surface configured to receive a specimen container (well of slide A); and 
a needle guide 4 attached to the first plate 2 (see Fig. 3), the needle guide 4 including a first (opening at outer surface) and a second (opening at inner surface) opening (see Fig. 4); 
wherein the needle guide 4 is configured to receive a needle 9 of a bronchoscope through the first and the second opening for draining a liquid from the bronchoscope through the needle to the specimen container*.
*Because the bronchoscope is not a part of the claimed invention, the limitation “configured to…specimen container” merely conveys an ability of the claimed needle guide. Absent the claim specifying the dimensions of the needle, the needle guide taught by McLean, Jr. is deemed to anticipate the limitation. 
With respect to claim 2, the container holder further comprises a second plate 3, and a plurality of supports (contact points of element 5) disposed between the two plates (see Fig. 3).   
With respect to claim 3, the container holder further comprises one or more intermediate plates 6 disposed between the first plate 2 and the second plate 3 (see Fig. 3).  
With respect to claim 6, the first plate 2 includes an additional container receiver opening defined by an additional inner surface configured to receive an additional specimen container (see Fig. 4).  
With respect to claim 9, the apparatus further comprises a slide holder with one or more depressions (any of the other openings) configured to receive one or more slides A (see Fig. 4).  
With respect to claim 10, the apparatus comprises at least one needle guide for the one or more depressions (see Fig. 4 illustrating needle guide for guiding needle 9 for each depression).  
With respect to claim 12, the slide holder is disposed on the first plate of the container holder (see Fig. 4). In this rejection, the first plate is element 3 and the slide holder is element 2.  
With respect to claim 15, McLean, Jr. discloses a slide holder comprising (see Fig. 4): 
a first plate 2 with one or more depressions, wherein each of the one or more depressions are configured to receive one or more slides A; and 
a needle guide 4 attached to the first plate, the needle guide 4 including a first (opening at outer surface) and a second (opening at inner surface) opening; 
wherein the needle guide is configured to receive a needle of a bronchoscope through the first and the second opening for draining a liquid from the bronchoscope through the needle to the one or more slides*.  
*Because the bronchoscope is not a part of the claimed invention, the limitation “configured to…specimen container” merely conveys an ability of the claimed needle guide. Absent the claim specifying the dimensions of the needle, the needle guide taught by McLean, Jr. is deemed to anticipate the limitation. 
With respect to claim 18, the slide holder further comprises a second plate 3, and a plurality of supports (contact point of element 5) disposed between the first plate 2 and the second plate 3.  

Claims 1-6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Landsberger (US 5,169,603).
With respect to claim 1, Landsberger discloses an apparatus comprising: 
a container holder including (see Fig. 2): 
a first plate 32 with a container receiver opening defined by an inner surface configured to receive a specimen container (test tube); and 
a needle guide 10 attached to the first plate 32 (see Figs. 1-3), the needle guide 10 including a first (opening 25 at outer surface) and a second (opening 25 at inner surface) opening (see Figs. 1 and 3); 
wherein the needle guide 10 is configured to receive a needle of a bronchoscope through the first and the second opening for draining a liquid from the bronchoscope through the needle to the specimen container*.
*Because the bronchoscope is not a part of the claimed invention, the limitation “configured to…specimen container” merely conveys an ability of the claimed needle guide. Absent the claim specifying the dimensions of the needle, the needle guide taught by Landsberger is deemed to anticipate the limitation. 
With respect to claim 2, the container holder further comprises a second plate 4, and a plurality of supports (e.g. elements 16, 18, 20, 22) disposed between the two plates (see Figs. 1 and 3).   
With respect to claim 3, the container holder further comprises one or more intermediate plates 30 disposed between the first plate 32 and the second plate 4 (see Fig. 2).  
With respect to claim 4, the first plate and the second plate are detachably connected by the supports (see Fig. 2) 
With respect to claim 5, the apparatus further comprises an additional container holder configured to detachably attach to the container holder (see Fig. 3).  
With respect to claim 6, the first plate 32 includes an additional container receiver opening defined by an additional inner surface configured to receive an additional specimen container (see Fig. 2 illustrating a plurality of openings formed by a grid 40).  

Claims 15 and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Frost et al. (US 3,615,257).
With respect to claim 15, Frost et al. disclose a slide holder comprising (see Fig. 6): 
a first plate 21 with one or more depressions 51, wherein each of the one or more depressions are configured to receive one or more slides 22; and 
a needle guide 53 attached to the first plate, the needle guide 53 including a first 52 and a second  54 opening; 
wherein the needle guide 53 is configured to receive a needle of a bronchoscope through the first and the second opening for draining a liquid from the bronchoscope through the needle to the one or more slides*.  
*Because the bronchoscope is not a part of the claimed invention, the limitation “configured to…specimen container” merely conveys an ability of the claimed needle guide. Absent the claim specifying the dimensions of the needle, the needle guide taught by Frost et al. is deemed to anticipate the limitation. 
With respect to claim 20, the first opening 52 has a first diameter that tapers down to the second opening 54 having a second diameter, wherein the first diameter is larger than the second diameter (see Fig. 6).
Allowable Subject Matter
Claims 11, 13, 17 and 19 are objected to as being dependent upon a rejected base claim, but they would be allowable if they are rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Prior art is replete with disclosure of container holders and slide holders, as discussed above. However, prior art does not disclose or render obvious a container holder or a slide holder comprising the features recited in claim 11, 13, 17 or 19.  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL S HYUN whose telephone number is (571)272-8559. The examiner can normally be reached M-F 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elizabeth Robinson can be reached on 571-272-7129. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PAUL S HYUN/Primary Examiner, Art Unit 1796